DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 5 recites “third physiological information data from a third physiological information sensor,” but claim 5 depends from claim 1 which only recites first physiological information data from a first physiological information sensor, i.e. no second data or sensor is claimed in claim 1 (and thus also not in claim 5). As a result, the recitation of “third” data and/or a “third” sensor lacks proper antecedent basis in claim 5. 
	Claim 13 is similarly rejected for reciting “fourth” data from a “fourth” sensor, for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2017/0055205 A1 to Morris et al. (hereinafter “Morris”).
	Regarding Claims 1, 7, 11-12, 14-16, Morris teaches a physiological information processing apparatus (e.g. 135-a in FIG. 2) to be communicatively connected to a plurality of physiological information sensors (e.g. 110-n in FIG. 2) each of which being configured 5to acquire physiological information data of a subject being tested (see e.g. Para. 33), the physiological information processing apparatus being configured to: 
receive first physiological information data from a first physiological information sensor (e.g. 110-a) of the plurality of physiological information sensors, in an xth first subframe (x: natural number) (see e.g. subframe 305 in FIG. 3A and Para. 54) of a plurality of first subframes divided from an nth main frame (n: natural number) (see FIG. 3A, the “main frames” can be considered as any collections of n consecutive subframes 305, e.g. 2 consecutive subframes, 8 consecutive subframes, etc.);  10and 
receive the first physiological information data from the first physiological information sensor (e.g. 110-a), in an xth second subframe (see e.g. subframes 305 in FIG. 3A; the “first” subframe 305 can be considered the one shown on the left side of FIG. 3A, whereas the “second” subframe 305 can be the immediately following subframe; alternatively, the “first” subframe can be any of the subframes within a “first” mainframe, and the “second” subframe can be that same corresponding numbered subframe of a different mainframe) of a plurality of second subframes divided from an mth main frame (m: natural number) (as noted above, the “main frames” can be considered as any collections of n consecutive subframes 305, e.g. 2 consecutive subframes, 8 consecutive subframes, etc.).

	Regarding Claim 2, see e.g. sensor 110-b in FIG. 2, along with the description of FIG. 3A in Paras. 54-60 and the discussion of the rejection of claim 1 above.

	Regarding Claims 3-4 and 6, see e.g. beacon transmission slot 310 in each subframe 305; for a discussion of the beacon signal, see e.g. Para. 52 and 64-65.

	Regarding Claim 5, see e.g. sensor 110-c in FIG. 2, along with the description of FIG. 3A in Paras. 54-60 and the discussion of the rejection of claim 1 above.

	Regarding Claim 7, as noted in the rejection of claim 1, the “main frames” can be considered as any collections of n consecutive subframes 305, e.g. 2 consecutive subframes, 8 consecutive subframes, etc. As such, the “rth first subframe” could be interpreted as e.g. the 3rd first subframe among the first subframes of a first main frame. 

	Regarding Claim 8, there appears to be no teaching that Morris requires this negative limitation to be performed. As such, Morris anticipates the claim.

	Regarding Claims 9 and 13, given that each subframe 305 includes a slot for each sensor, it logically follows that disconnecting an existing sensor and/or connecting a new sensor would not otherwise affect the sequence of subframes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris.
Regarding Claim 10, Morris teaches the invention of claim 1 as discussed above but fails to specifically teach a main frame length of 1ms or subframe length of 125 microseconds. However, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal lengths for the main frames and subframes based upon various factors known and understood to those skilled in the wireless transmission arts, such as the amount of data being transmitted per frame, the capabilities of a given wireless system, etc. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). There appears to be no particular criticality to using the exact frame lengths claimed here, and they otherwise appear to be well within the typical capabilities of modern wireless systems. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jeon ‘230: see abstract and claim 1;
Ross ‘605: see Para. 34;
Xhafa ‘502: see claims 6, 14, 19;
Soro ‘082: see abstract;
Xhafa ‘690: see abstract, claim 2;
Hasan ‘427: see Para. 32;
Subramani ‘266: see abstract;
Li ‘839: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792